DETAILED ACTION
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in reply to papers filed on 2022-03-16. Claims 1, 3-8, 10-14, 16-20 are pending, following Applicant's cancellation of claims 2, 9, 15. Claims 1, 8, 14 is/are independent.
The objections to informalities in the claims are withdrawn in view of Applicant’s amendments.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to claim(s) 14 (see page(s) 11-12 of Applicant’s Remarks), Applicant argues that the prior art of record (in particular, U.S. Publication 20060090084 to Buer (hereinafter "Buer '084")) does not disclose:
“However, Buer fails to teach or disclose determining, before generating a security key during initialization of the security environment, whether there is already the security key stored in the OTP memory, and storing a generated key in two locations, in the OTP as a first security key and in the secure memory as a second security key.” [emphasis by Applicant].
However, claim 14, recites storing the key in only one location: as the first security key the OTP memory.  In this respect, it differs from claim 1, which additionally recites storing the key as the second security key in the OTP memory.  Indeed, claim 14 does not recite a "secure 
With respect to claim(s) 1 (see page(s) 15-16 of Applicant’s Remarks), Applicant argues that the prior art of record (in particular, Buer '084 in view of U.S. Publication 20140298043 to Kambayashi et al. (hereinafter "Kambayashi '043").) does not disclose “determine whether the security key is recorded in the OTP memory, during initialization of the security environment, when it is determined that the security key is not recorded, request the random-number generation module to generate a random key, and record the generated random key as the security key in the OTP memory” per claim 1.  However, as noted above Buer '084 teaches [Buer '084 ¶ 0134, 0208] checking at initialization to determine whether the key is present in the OTP memory and, if not, storing the key in the OTP memory  [Buer '084 ¶ 0194-0203].  To this, Kambayashi '043 adds storing keys into secure memory stores and decrypting received encrypted content data with these keys prior to storage [Kambayashi '043 ¶ 0114-0124, Fig. 15].  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As detailed in the rejections below, it would have been obvious to have modified Buer '084 in view of these features of Kambayashi '043 to arrive at the claimed invention.  Accordingly, Applicant's argument is unpersuasive.
Applicant’s arguments with respect to the remaining claim(s) is/are based on Applicant’s arguments with respect to claim(s) 14 and 1 and have been considered as detailed above.

Summary of Claim Rejections under 35 U.S.C. § 102 and § 103
The following table summarizes the rejections set forth in detail below of the claims over the prior art.

Claim No.
Buer '084 
Buer '084 in view of Kambayashi '043 
Buer '084 with the Replay-Protected Memory Block (RPMB) of Annapureddy '506
1

[Wingdings font/0xFC]

3

[Wingdings font/0xFC]

4

[Wingdings font/0xFC]

5

[Wingdings font/0xFC]

6

[Wingdings font/0xFC]

7

[Wingdings font/0xFC]

8

[Wingdings font/0xFC]

10

[Wingdings font/0xFC]

11

[Wingdings font/0xFC]

12

[Wingdings font/0xFC]

13

[Wingdings font/0xFC]

14
[Wingdings font/0xFC]


16
[Wingdings font/0xFC]


17
[Wingdings font/0xFC]


18
[Wingdings font/0xFC]


19


[Wingdings font/0xFC]
20
[Wingdings font/0xFC]




Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim(s) 14, 16-18, 20 is/are rejected under 35 U.S.C. § 102 as being anticipated by U.S. Publication 20060090084 to Buer (hereinafter "Buer '084").  Buer '084 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).
Per claim 14 (independent):
Buer '084 discloses an electronic device (system on chip includes main processor 402 (202) for general environment and secure processor 406 (214/216) for secure environment [Buer '084 ¶ 0065-0067, 0106-0107])
Buer '084 discloses a secure integrated circuit (IC) configured as a system-on-chip (SoC) and configured to provide a general environment and a security environment, wherein the secure IC comprises (system on chip includes main processor 402 (202) for general environment and secure processor 406 (214/216) for secure environment [Buer '084 ¶ 0065-0067, 0106-0107])
Buer '084 discloses a main processor configured to operate in the general environment (system on chip includes main processor 402 (202) for general environment and secure processor 406 (214/216) for secure environment [Buer '084 ¶ 0065-0067, 0106-0107])
Buer '084 discloses a secure processor configured to operate in the security environment and control security of data using a security key (system on chip includes main processor 402 (202) for general environment and secure processor 406 (214/216) for secure environment [Buer '084 ¶ 0065-0067, 0106-0107]; secure processor 406 uses keys held in OTP memory to encrypt/decrypt data [Buer '084 ¶ 0194-0203])
Buer '084 discloses a non-secure memory operatively connected to the secure processor (data memory 208 performs no cryptographic functions (see instant Specification ¶ 0007, 0112 and claim 17) and is connected to secure processor secure processor 406 (214/216) [Buer '084 ¶ 0053-0054, 0056]; secure processor 406 (214/216) performs automatic encryption/decryption to store data in memory 208 [Buer '084 ¶ 0106-0107, 0053-0056] using keys held in OTP memory [Buer '084 ¶ 0194-0203])
Buer '084 discloses the secure processor comprises a random-number generation module configured to generate a random number having a pre-defined number of bits; a one-time programmable (OTP) memory; a processing module configured to be operatively connected to the random-number generation module and the OTP memory (RNG generates keys [Buer '084 ¶ 0203-0205]; checks/sets security bits to indicate presence/absence of keys [Buer '084 ¶ 0194-0203];  stores keys held in OTP memory [Buer '084 ¶ 0194-0203]; secure processor 406 (214/216) for secure environment [Buer '084 ¶ 0106-0107])
Buer '084 discloses the processing module is configured to determine whether the security key is recorded in the OTP memory, during initialization of the security environment, when it is determined that the security key is not recorded, request the random-number generation module to generate a random key, and record the generated random key as the security key in the OTP memory (during initialization checks whether SoC is programmed with keys [Buer '084 ¶ 0134-0137, 0140, 0208]; RNG generates keys [Buer '084 ¶ 0203-0205]; checks/sets security bits to indicate presence/absence of keys [Buer '084 ¶ 0194-0203];  stores keys held in OTP memory [Buer '084 ¶ 0194-0203])
Per claim 16 (dependent on claim 14):
Buer '084 discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference
Buer '084 discloses the secure processor further comprises a memory controller configured to control the non-secure memory (secure processor 406 (214/216) for secure environment [Buer '084 ¶ 0106-0107]; secure processor 406 (214/216) performs automatic encryption/decryption for memory operations [Buer '084 ¶ 0106-0107] using keys held in OTP memory [Buer '084 ¶ 0194-0203])
Buer '084 discloses an encryption module configured to encrypt data by using the security key recorded in the OTP memory (secure processor 406 (214/216) performs automatic encryption/decryption for memory operations [Buer '084 ¶ 0106-0107] using keys held in OTP memory [Buer '084 ¶ 0194-0203])
Per claim 17 (dependent on claim 16):
Buer '084 discloses the elements detailed in the rejection of claim 16 above, incorporated herein by reference
Buer '084 discloses the processing module further comprises a security interface module which is based on software; and wherein the security interface module is configured to during invocation of the security environment, acquire the security key from the OTP memory and transmit the acquired security key to the encryption module, and when a security application executed in the security environment requests storage of data (secure processor 406 (214/216) performs automatic encryption/decryption for memory operations [Buer '084 ¶ 0106-0107] using keys held in OTP memory [Buer '084 ¶ 0194-0203])
Buer '084 discloses transmit the data requested to be stored to the encryption module and request encryption of the data, receive encrypted data encrypted using the security key from the encryption module (secure processor 406 (214/216) performs automatic encryption/decryption for memory operations [Buer '084 ¶ 0106-0107] using keys held in OTP memory [Buer '084 ¶ 0194-0203])
Buer '084 discloses transmit the received encrypted data to the non-secure memory via the memory controller so as to store the encrypted data in the non-secure memory (secure processor 406 (214/216) performs automatic encryption/decryption for memory operations [Buer '084 ¶ 0106-0107] using keys held in OTP memory [Buer '084 ¶ 0194-0203])
Per claim 18 (dependent on claim 17):
Buer '084 discloses the elements detailed in the rejection of claim 17 above, incorporated herein by reference
Buer '084 discloses the encrypted data is stored in a protected area of the non-secure memory (data memory 208 stores secure code 212 but performs no cryptographic functions (see instant Specification ¶ 0007, 0112 and claim 17) and is connected to secure processor secure processor 406 (214/216) [Buer '084 ¶ 0053-0054, 0056]; secure processor 406 (214/216) performs automatic encryption/decryption to store data in memory 208 [Buer '084 ¶ 0106-0107, 0053-0056] using keys held in OTP memory [Buer '084 ¶ 0194-0203])
Per claim 20 (dependent on claim 14):
Buer '084 discloses the elements detailed in the rejection of claim 14 above, incorporated herein by reference
Buer '084 discloses the security key is recorded in the OTP memory during manufacturing of the secure IC (sets keys during manufacturing [Buer '084 ¶ 0208, 0230]; RNG generates keys [Buer '084 ¶ 0203-0205]; checks/sets security bits to indicate presence/absence of keys [Buer '084 ¶ 0194-0203];  stores keys held in OTP memory [Buer '084 ¶ 0194-0203])

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of AIA  35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-8, 10-13 is/are rejected under 35 U.S.C. § 103  as being unpatentable over Buer '084 in view of U.S. Publication 20140298043 to Kambayashi et al. (hereinafter "Kambayashi '043").  Kambayashi '043 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).
Per claim 1 (independent):
Buer '084 discloses an electronic device (system on chip includes main processor 402 (202) for general environment and secure processor 406 (214/216) for secure environment [Buer '084 ¶ 0065-0067, 0106-0107])
Buer '084 discloses a secure integrated circuit (IC) configured as a system-on-chip (SoC), the secure IC configured to provide a general environment and a security environment 
Buer '084 discloses the secure IC comprises a main processor configured to operate in the general environment (system on chip includes main processor 402 (202) for general environment and secure processor 406 (214/216) for secure environment [Buer '084 ¶ 0065-0067, 0106-0107])
Buer '084 discloses a secure processor configured to operate in the security environment and control security of data using a first security key (system on chip includes main processor 402 (202) for general environment and secure processor 406 (214/216) for secure environment [Buer '084 ¶ 0065-0067, 0106-0107]; secure processor 406 uses keys held in OTP memory to encrypt/decrypt data [Buer '084 ¶ 0194-0203])
Buer '084 does not disclose a secure memory operatively connected to the secure processor and configured to store a second security key corresponding to the first security key
Buer '084 discloses the secure processor comprises a random-number generation module configured to generate a random number having a pre-defined number of bits, a one-time programmable (OTP) memory, a secure memory controller configured to control the secure memory (RNG generates keys [Buer '084 ¶ 0203-0205]; checks/sets security bits to indicate presence/absence of keys [Buer '084 ¶ 0194-0203];  stores keys held in OTP memory [Buer '084 ¶ 0194-0203]; secure processor 406 (214/216) for secure environment [Buer '084 ¶ 0106-0107])
Buer '084 discloses a processing module operatively connected to the random-number generation module, the OTP memory, and the secure memory controller (RNG generates keys [Buer '084 ¶ 0203-0205]; checks/sets security bits to indicate presence/absence of keys [Buer '084 ¶ 0194-0203];  stores keys held in OTP memory [Buer '084 ¶ 0194-0203]; secure processor 406 (214/216) for secure environment [Buer '084 ¶ 0106-0107])
Buer '084 discloses the processing module is configured to determine whether the first security key is recorded in the OTP memory, during initialization of the security environment, and when it is determined that the first security key is not recorded (during initialization checks whether SoC is programmed with keys [Buer '084 ¶ 0134-0137, 0140, 0208])
Buer '084 discloses request the random-number generation module to generate a random key, record the generated random key as the first security key in the OTP memory or the secure memory controller  (RNG generates keys [Buer '084 ¶ 0203-0205]; checks/sets security bits to indicate presence/absence of keys [Buer '084 ¶ 0194-0203];  stores keys held in OTP memory [Buer '084 ¶ 0194-0203])
Buer '084 does not disclose transmit the generated random key to the secure memory via the secure memory controller so as to record the generated random key as the second security key in the secure memory
Further:
Kambayashi '043 discloses a secure memory operatively connected to the secure processor and configured to store a second security key corresponding to the first security key (secure memory stores secret key Ks and decrypts received encrypted content data with Ks prior to storage [Kambayashi '043 ¶ 0114-0124, Fig. 15]; secure memory controller stores corresponding Ks [Kambayashi '043 ¶ 0114-0124, Fig. 15])
Kambayashi '043 discloses transmit the generated random key to the secure memory via the secure memory controller so as to record the generated random key as the second security key in the secure memory (secure memory stores secret key Ks and decrypts received encrypted content data with Ks prior to storage [Kambayashi '043 ¶ 0114-0124, Fig. 15]; secure memory controller stores corresponding Ks [Kambayashi '043 ¶ 0114-0124, Fig. 15])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Buer '084 with the memory performing secure functions of Kambayashi '043  to arrive at an apparatus, method, and product including:
a secure memory operatively connected to the secure processor and configured to store a second security key corresponding to the first security key
transmit the generated random key to the secure memory via the secure memory controller so as to record the generated random key as the second security key in the secure memory
A person having ordinary skill in the art would have been motivated to combine them at least because providing a memory capable of performing secure functions keeps confidential any data in transit to the memory.  A person having ordinary skill in the art would have been further motivated to combine them at least because Kambayashi '043  teaches [Kambayashi '043 ¶ 0114-0124, Fig. 15] modifying a system on chip [Buer '084 ¶ 0065-0067, 0106-0107] such as that of Buer '084 to arrive at the claimed invention; because doing so constitutes use of a 
Per claim 3 (dependent on claim 1):
Buer '084 in view of Kambayashi '043 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Buer '084 discloses the processing module is further configured to identify a bit value stored in a designated area of the OTP memory so as to determine whether the first security key is recorded (checks/sets security bits to indicate presence/absence of keys [Buer '084 ¶ 0194-0203])
Per claim 4 (dependent on claim 1):
Buer '084 in view of Kambayashi '043 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Buer '084 discloses the secure processor further comprises an encryption module configured to encrypt data by using the first security key, wherein the encryption module is further configured to load the first security key from the OTP memory during invocation of the security environment (secure processor 406 (214/216) performs 
Buer '084 discloses the secure memory controller is further configured to, when a security application executed in the security environment requests storage of data, request the encryption module to encrypt the data, receive the encrypted data encrypted using the first security key from the encryption module, and transmit the received encrypted data to the secure memory via a secure channel, and wherein the secure memory is further configured to (secure processor 406 (214/216) performs automatic encryption/decryption for memory operations [Buer '084 ¶ 0106-0107] using keys held in OTP memory [Buer '084 ¶ 0194-0203])
Buer '084 does not disclose decode the transmitted encrypted data by using the second security key, and store the decoded data
Further:
Kambayashi '043 discloses decode the transmitted encrypted data by using the second security key, and store the decoded data (secure memory stores secret key Ks and decrypts received encrypted content data with Ks prior to storage [Kambayashi '043 ¶ 0114-0124, Fig. 15]; secure memory controller stores corresponding Ks [Kambayashi '043 ¶ 0114-0124, Fig. 15])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Buer '084 with the memory performing secure functions of Kambayashi '043  to arrive at an apparatus, method, and product including:
decode the transmitted encrypted data by using the second security key, and store the decoded data
Per claim 5 (dependent on claim 1):
Buer '084 in view of Kambayashi '043 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Buer '084 discloses the secure processor further comprises an encryption module configured to encrypt data by using the first security key (secure processor 406 (214/216) performs automatic encryption/decryption for memory operations [Buer '084 ¶ 0106-0107] using keys held in OTP memory [Buer '084 ¶ 0194-0203])
Buer '084 discloses the processing module further comprises a security interface module which is based on software, the security interface module configured to during invocation of the security environment, acquire the first security key from the OTP 
Buer '084 discloses when a security application executed in the security environment requests storage of data,  transmit the data requested to be stored to the encryption module and request encryption of the data, receive encrypted data encrypted using the first security key from the encryption module (secure processor 406 (214/216) performs automatic encryption/decryption for memory operations [Buer '084 ¶ 0106-0107] using keys held in OTP memory [Buer '084 ¶ 0194-0203])
Buer '084 discloses transmit the received encrypted data to the secure memory via the secure memory controller (secure processor 406 (214/216) performs automatic encryption/decryption for memory operations [Buer '084 ¶ 0106-0107] using keys held in OTP memory [Buer '084 ¶ 0194-0203])
Buer '084 does not disclose the secure memory is further configured to decode the transmitted encrypted data by using the second security key, and store the decoded data
Further:
Kambayashi '043 discloses the secure memory is further configured to decode the transmitted encrypted data by using the second security key, and store the decoded data (secure memory stores secret key Ks and decrypts received encrypted content data with Ks prior to storage [Kambayashi '043 ¶ 0114-0124, Fig. 15]; secure memory controller stores corresponding Ks [Kambayashi '043 ¶ 0114-0124, Fig. 15])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Buer '084 with the memory performing secure functions of Kambayashi '043  to arrive at an apparatus, method, and product including:
the secure memory is further configured to decode the transmitted encrypted data by using the second security key, and store the decoded data
Per claim 6 (dependent on claim 1):
Buer '084 in view of Kambayashi '043 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Buer '084 does not disclose the processing module is further configured to identify a bit value stored in a designated area of the OTP memory so as to determine whether the second security key is recorded
However, Buer '084 discloses the processing module is further configured to identify a bit value stored in a designated area of the OTP memory so as to determine whether the security key is recorded (checks/sets security bits to indicate presence/absence of keys [Buer '084 ¶ 0194-0203])
Further:
Kambayashi '043 discloses the processing module is further configured to determine whether the second security key is recorded (secure memory stores secret key Ks and decrypts received encrypted content data with Ks prior to storage [Kambayashi '043 ¶ 0114-0124, Fig. 15])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Buer '084 with the memory performing secure functions of Kambayashi '043  to arrive at an apparatus, method, and product including:
the processing module is further configured to identify a bit value stored in a designated area of the OTP memory so as to determine whether the second security key is recorded
Per claim 7 (dependent on claim 1):
Buer '084 in view of Kambayashi '043 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Buer '084 discloses the first security key is recorded in the OTP memory or the secure memory controller during manufacturing of the secure IC (sets keys during manufacturing [Buer '084 ¶ 0208, 0230]; RNG generates keys [Buer '084 ¶ 0203-0205]; checks/sets security bits to indicate presence/absence of keys [Buer '084 ¶ 0194-0203];  stores keys held in OTP memory [Buer '084 ¶ 0194-0203])
Buer '084 does not disclose the second security key is recorded in the secure memory during manufacturing of the secure IC
However, Buer '084 discloses the security key is recorded in memory during manufacturing of the secure IC (sets keys during manufacturing [Buer '084 ¶ 0208, 0230]; RNG generates keys [Buer '084 ¶ 0203-0205]; checks/sets security bits to indicate presence/absence of keys [Buer '084 ¶ 0194-0203];  stores keys held in OTP memory [Buer '084 ¶ 0194-0203])

Kambayashi '043 discloses the second security key is recorded in the secure memory of the secure IC (secure memory stores secret key Ks and decrypts received encrypted content data with Ks prior to storage [Kambayashi '043 ¶ 0114-0124, Fig. 15]; secure memory controller stores corresponding Ks [Kambayashi '043 ¶ 0114-0124, Fig. 15])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Buer '084 with the memory performing secure functions of Kambayashi '043  to arrive at an apparatus, method, and product including:
the second security key is recorded in the secure memory during manufacturing of the secure IC
Per claim 8 (independent):
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 1 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 10 (dependent on claim 8):
Buer '084 in view of Kambayashi '043 discloses the elements detailed in the rejection of claim 8 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 3 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 11 (dependent on claim 8):
Buer '084 in view of Kambayashi '043 discloses the elements detailed in the rejection of claim 8 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 4 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 12 (dependent on claim 8):
Buer '084 in view of Kambayashi '043 discloses the elements detailed in the rejection of claim 8 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 5 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 13 (dependent on claim 8):
Buer '084 in view of Kambayashi '043 discloses the elements detailed in the rejection of claim 8 above, incorporated herein by reference
Buer '084 discloses the first security key is recorded in the OTP memory or the secure memory controller during manufacturing of the secure IC (sets keys during manufacturing [Buer '084 ¶ 0208, 0230]; RNG generates keys [Buer '084 ¶ 0203-0205]; checks/sets security bits to indicate presence/absence of keys [Buer '084 ¶ 0194-0203];  stores keys held in OTP memory [Buer '084 ¶ 0194-0203])
Buer '084 discloses the processing module is configured to, during initialization of the security environment load a first security key recorded in the OTP memory or the secure memory controller  (sets keys during manufacturing [Buer '084 ¶ 0208, 0230]; RNG generates keys [Buer '084 ¶ 0203-0205]; checks/sets security bits to indicate presence/absence of keys [Buer '084 ¶ 0194-0203];  stores keys held in OTP memory [Buer '084 ¶ 0194-0203])
Buer '084 does not disclose the secure memory controller to record the second security key in the secure memory based on the loaded first security key
Further:
Kambayashi '043 discloses the secure memory controller to record the second security key in the secure memory based on the loaded first security key (secure memory stores secret key Ks and decrypts received encrypted content data with Ks prior to storage [Kambayashi '043 ¶ 0114-0124, Fig. 15]; secure memory controller stores corresponding Ks [Kambayashi '043 ¶ 0114-0124, Fig. 15])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Buer '084 with the memory performing secure functions of Kambayashi '043  to arrive at an apparatus, method, and product including:
the secure memory controller to record the second security key in the secure memory based on the loaded first security key

Claim(s) 19 is/are rejected under 35 U.S.C. § 103  as being unpatentable over Buer '084 in view of U.S. Publication 20180004506 to Annapureddy et al. (hereinafter "Annapureddy '506").  Annapureddy '506 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).
Per claim 19 (dependent on claim 18):
Buer '084 discloses the elements detailed in the rejection of claim 18 above, incorporated herein by reference
Buer '084 does not disclose the protected area of the non-secure memory area is protected based on a Replay-Protected Memory Block (RPMB) scheme
Further:
Annapureddy '506 discloses the protected area of the non-secure memory area is protected based on a Replay-Protected Memory Block (RPMB) scheme (RPMB protects area of non-secure embedded memory for system on chip [Annapureddy '506 ¶ 0034])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Buer '084 with the Replay-Protected Memory Block (RPMB) of Annapureddy '506  to arrive at an apparatus, method, and product including:
the protected area of the non-secure memory area is protected based on a Replay-Protected Memory Block (RPMB) scheme
A person having ordinary skill in the art would have been motivated to combine them at least because Replay-Protected Memory Block (RPMB) would help prevent unauthorized access to stored data in the system on chip of Buer '084.  A person having ordinary skill in the art would have been further motivated to combine them at least because Annapureddy '506  teaches [Annapureddy '506 ¶ 0034] modifying a system on chip [Buer '084 ¶ 0065-0067, 0106-0107] such as that of Buer '084 to arrive at the claimed invention; because doing so constitutes use of a known technique (Replay-Protected Memory Block (RPMB) [Annapureddy '506 ¶ 0034]) to improve similar devices and/or methods (system on chip [Buer '084 ¶ 0065-0067, 0106-0107]) in the same way; because doing so constitutes applying a known technique (Replay-Protected Memory Block (RPMB) [Annapureddy '506 ¶ 0034]) to known devices and/or methods  (system on chip [Buer '084 ¶ 0065-0067, 0106-0107]) ready for improvement to yield .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEODORE C PARSONS/Primary Examiner, Art Unit 2494